United States Bankruptcy Appellate Panel
                          FOR THE EIGHTH CIRCUIT

                                     _______________

                                      No. 04-6029EA
                                    ________________

In re:                                      *
                                            *
Curtis A. Crofford and                      *
Maria E. Crofford                           *
                                            *
         Debtors.                           *
                                            *
                                            *     Appeal from the United States
Kathy A. Cruz                               *     Bankruptcy Court for the Eastern
                                            *     District of Arkansas
         Interested Party - Appellant,      *
                                            *
               v.                           *
                                            *
Conseco Finance Servicing Corp.             *
                                            *
         Creditor - Appellee.               *

                                          _____

                                Submitted: December 1, 2004
                                 Filed: December 14, 2004
                                           _____

Before SCHERMER, FEDERMAN, and VENTERS, Bankruptcy Judges.
                            _____

VENTERS, Bankruptcy Judge.
       This is an appeal of an order of the bankruptcy court1 determining appropriate
sanctions on remand. For the reasons stated below, we affirm the bankruptcy court’s
order.

                            I. STANDARD OF REVIEW
        The imposition of sanctions involves a consideration of three types of issues:
factual, legal, and discretionary. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
399, 110 S.Ct. 2447, 2457, 110 L.Ed.2d 359 (1990). A court considers factual
questions regarding the nature of the attorney's inquiry prior to filing the pleading and
the factual basis for the pleading. Next, the court considers legal issues to determine
if the pleading is warranted by existing law or a good faith argument for a change in
the law and whether the attorney's conduct violated Fed. R. Bankr. P. 9011. Finally,
if the court determines that sanctions are warranted, it exercises discretion to ensure
the sanction is appropriately tailored to the situation. Id.

      Neither the facts nor the law underlying the bankruptcy court’s determination
of whether sanctions are appropriate is in dispute. Therefore, we review the award
of sanctions here for an abuse of discretion. Cooter & Gell, 496 U.S. at 399; Gordon
v. Unifund CCR Partners, 345 F.3d 1028, 1030 (8th Cir. 2003).

                                II. BACKGROUND

       This is the second appeal of sanctions imposed against Kathy A. Cruz (“Cruz”),
counsel for the Debtors, Curtis A. Crofford and Maria E. Crofford (“Debtors”). The
issue in the first appeal was whether the court properly imposed monetary sanctions
on Cruz payable to Conseco Finance Servicing Corp. (“Conseco”) pursuant to 11



      1
       The Honorable Audrey R. Evans, United States Bankruptcy Court for the
Eastern District of Arkansas.
                                           2
U.S.C. § 105 and Rule 9011.2 Crofford v. Conseco (In re Crofford), 301 B.R. 880
(B.A.P. 8th Cir. 2003) (“Crofford”).3 The Panel concluded that the court: (1) gave
proper notice authorizing an award of sanctions pursuant to Rule 9011(c)(1)(B); (2)
properly exercised its discretion determining that sanctions were appropriate under
Rule 9011; and (3) properly exercised its discretion in setting an appropriate dollar
amount ($3,000) as the sanction. Id. at 882. However, the Panel also determined
that: (1) the court failed to provide notice of its intent to impose sanctions pursuant
to 11 U.S.C. § 105 and therefore could not rely on such provision for the award of
sanctions; and (2) the court's ability to award monetary sanctions was limited by Rule
9011(c)(2) to an award payable to the court. Id. Accordingly, the Panel partially
affirmed and partially reversed and remanded the court’s order. The mandate on
remand was to determine the appropriate sanctions under the circumstances. Crofford
was issued on December 8, 2003.

       On January 12, 2004, Conseco filed a motion requesting a hearing to determine
the appropriate sanctions and to clarify the basis upon which sanctions were being
considered. In lieu of a formal response, Cruz’s counsel emailed to the court a letter
arguing that the decision of the Eighth Circuit Court of appeals, Norsyn, Inc. v. Desai,
351 F.3d 825 (8th Cir. 2003) (“Norsyn”), issued shortly after Crofford was decided,
precluded the award of sanctions under the circumstances and that no further hearing
was necessary. On April 13, 2004, at the hearing requested by Conseco, Cruz’s
counsel reiterated that no further hearing was necessary. He did not make any
argument regarding procedural due process. At the conclusion of the hearing, the
court took Conseco’s motion under advisement.



      2
     The bankruptcy court’s original order imposing sanctions was entered on
November 14, 2002.
      3
        See Crofford for a detailed discussion of the conduct warranting the
imposition of sanctions against Cruz. Id. at 882-83.
                                           3
       On April 21, 2004, the court entered an order denying Conseco’s motion for
hearing and for clarification, determining that the sanctions previously imposed on
Cruz and payable to Conseco should be modified to be payable to the court, and
ordering Conseco to disgorge to the Court the $3,000 Cruz had already paid. The
court also determined that Norsyn did not dictate a different result.

                                 III. DISCUSSION

       Cruz makes two equally frivolous arguments in this appeal. Cruz argues (1)
that her procedural due process rights were violated and (2) that the court erred by not
finding that Norsyn dictated a different result. Both of these arguments are without
merit.

A.    Cruz was not denied due process.
      Cruz’s due process argument is (apparently) that Crofford caused the court’s
original notice to show cause why sanctions should not be imposed under Rule
9011(c)(1)(B) to be “abandoned” because Crofford reversed the court’s award of
sanctions payable to Conseco, and, therefore, Cruz argues, she did not have adequate
notice of the sanctions being considered by the court on remand. Cruz points to
Conseco’s motion requesting a hearing and clarification of the basis on which
sanctions were being considered as proof that there was insufficient notice of the
sanctions under consideration by the court.

       Cruz’s argument here misconstrues the content and effect of the Panel’s
decision in Crofford. Crofford’s reversal and remand of the court did not affect the
court’s determination that a sanction was warranted and appropriate. Moreover,
Crofford specifically held that Cruz received sufficient notice that sanctions under
Rule 9011(c)(1)(B) were being considered against her. In fact, it was Crofford’s
specific finding that Cruz only received notice of sanctions under Rule 9011(c)(1)(B)
that invalidated the imposition of sanctions payable to Conseco. To be payable to

                                           4
Conseco, the sanctions would have to be predicated on Rule 9011(c)(1)(A). Fed. R.
Bankr. P. 9011(c)(2).4 On remand, the court simply corrected its error by making the
sanction award comport with the notice given. In other words, Cruz originally had
notice (upheld on appeal) that sanctions under Rule 9011(c)(1)(B) were being
considered against her and, ultimately, those were the sanctions imposed. In addition
to the clarity of Crofford’s holding, mandate, and the subsequent order of the court,
Cruz’s suggestion that she did not have notice is belied by her admission(s) that no
hearing was necessary and by her failure to raise due process concerns at the
bankruptcy court’s April 13, 2004 hearing.

B.    The result reached by Crofford and the bankruptcy court is consistent
      with Norsyn.
      Cruz’s second argument – that the court erred in not ruling that Norsyn dictated
the vacation of sanctions – misinterprets the holding in Norsyn.5 Norsyn did not hold,
as Cruz suggests, that sanctions have to be vacated in their entirety when a trial court
improperly awards attorney’s fees to an aggrieved party where the court, not the
aggrieved party, initiated the imposition of sanctions.6 Norsyn simply held that under
Rule 9011 a court may not award sanctions payable to another party on the court’s


      4
        Only sanctions initiated by motion of an aggrieved party may be payable to
the movant; sanctions imposed on a court’s initiative must be paid to the Court.
Fed. R. Bank. P. 9011(c)(2).
      5
        Cruz actually couches this argument in terms of the bankruptcy court’s
alleged error in not ruling that Norsyn is “controlling.” But the bankruptcy court
did not hold that Norsyn did not control the outcome; to the contrary, the
bankruptcy court determined that its holding was consistent with Norsyn.
      6
        Although the court in Norsyn vacated the award of sanctions in that case,
we do not read Norsyn as requiring the vacation of the bankruptcy court’s order
imposing sanctions on Cruz. Norsyn did not contain a specific ruling requiring
that vacation was necessary; it was only the court’s choice of disposing of the
lower court’s judgment.
                                           5
own motion. Norsyn, 351 F.3d at 831. And that is exactly what Crofford held;7 thus,
the reversal and remand of the court’s order imposing sanctions against Cruz payable
to Conseco. Crofford, however, also ruled that the sanctions imposed would have
been appropriate if the bankruptcy court had ordered them to be paid to the court,
whereas Norsyn did not comment on the appropriateness of the sanctions. Crofford,
301 B.R. at 886-87; Norsyn, 351 F.3d at 831. Because the bankruptcy court’s order
modified the sanctions to be payable to the court, it is consistent with Crofford and
Norsyn.


                                 IV. CONCLUSION

     For the reasons stated above, we affirm the order of the bankruptcy court
imposing $3,000 sanctions on Kathy A. Cruz, payable to the court.




      7
          Crofford, 301 B.R. at 887.
                                         6